Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “the encoder 110”.  It should recite such as “the encoder 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Teitel et al. (US 2017/0,047,948)

As per claim 1:

Teitel discloses:

A system for providing a minimal aliasing error correction code (ECC), the system comprising: 
(Teitel, Fig. 2, Memory Controller , ECC Unit 84, Processor 88, Memory Device 68, Memory Cells 72)
(Teitel, [0027] FIG. 2 ,,, a data storage system 60 that uses error correction coding…. System 60 comprises a memory controller 64, which stores data in a memory device 68. The memory device comprises an array 72 comprising multiple memory cells 76. Array 72 may comprise any suitable type of volatile or non-volatile memory, such as, for example, Random Access Memory (RAM) or Flash memory. Alternatively, device 68 may comprise a magnetic storage device such as a Hard Disk Drive (HDD), or any other suitable storage medium. System 60)

a memory device including a plurality of memory cells; and 
(Teitel, Fig. 2, Memory Controller , ECC Unit 84, Processor 88, Memory Device 68, Memory Cells 72)

a processor for 
(Teitel, Fig. 2, Memory Controller , ECC Unit 84, Processor 88, Memory Device 68, Memory Cells 72)

receiving a message word having a length of k, generating a codeword having a parity check matrix and 

(Teitel, Fig. 2, Memory Controller , ECC Unit 84, Processor 88, Memory Device 68, Memory Cells 72)
(Teitel, Fig. 3, H-Matrix, Data Submatrix, Parity Submatrix)
(Teitel, [0046] FIG. 4 is a flow chart that schematically illustrates a method for ECC encoding, based on efficient matrix  inversion)
(Teitel, [0047] The method begins with the ECC encoder receiving an input vector d to be encoded in accordance with an ECC code defined by a respective parity-check matrix H, at a reception step 100. In the present example, the ECC code comprises a QC-LDPC code for which H comprises zero and circulant L-by-L sub-matrices)

generating a codeword having a parity check matrix and 
(Teitel, Fig. 3, H-Matrix, Data Submatrix, Parity Submatrix)

storing the codeword in the memory device, 
(Teitel, [0027] FIG. 2 ,,, a data storage system 60 that uses error correction coding…. System 60 comprises a memory controller 64, which stores data in a memory device 68. The memory device comprises an array 72 comprising multiple memory cells 76. Array 72 may comprise any suitable type of volatile or non-volatile memory, such as, for example, Random Access Memory (RAM) or Flash memory. Alternatively, device 68 may comprise a magnetic storage device such as a Hard Disk Drive (HDD), or any other suitable storage medium. System 60)

performing error correction code decoding 
(Teitel [0028] Memory device 68 comprises a Read/Write (R/W) unit 80, which writes data values into memory cells 76 and reads data values from the memory cells. Memory controller 64 comprises an ECC unit 84, which encodes the data for storage in accordance with a certain ECC, and decodes the ECC of data that is retrieved from the memory cells. Unit 84 is controlled by a processor 88)

on the basis of a syndrome generated using the codeword read from the memory device and the parity check matrix H, and 
(Teitel, Fig. 3, H-Matrix, Data Submatrix, Parity Submatrix)

outputting a decoded data.
(Teitel, Fig. 2, Reconstructed data is output after decoding by ECC unit 84 via data output)
(Teitel, [0025],  by decoding the ECC, the decoder at the receiver reconstructs the data that was input to transmitter 24. The reconstructed data is provided as the receive output)


As per claim 8:

Teitel discloses:

A method of providing a minimal aliasing error correction code (ECC), the method comprising:
(Teitel, Fig. 2, Memory Controller , ECC Unit 84, Processor 88, Memory Device 68, Memory Cells 72)
(Teitel, [0027] FIG. 2 ,,, a data storage system 60 that uses error correction coding…. System 60 comprises a memory controller 64, which stores data in a memory device 68. The memory device comprises an array 72 comprising multiple memory cells 76. Array 72 may comprise any suitable type of volatile or non-volatile memory, such as, for example, Random Access Memory (RAM) or Flash memory. Alternatively, device 68 may comprise a magnetic storage device such as a Hard Disk Drive (HDD), or any other suitable storage medium. System 60)

 a step of receiving a message word having a length of k, by a processor; 
(Teitel, Fig. 2, Memory Controller , ECC Unit 84, Processor 88, Memory Device 68, Memory Cells 72)
(Teitel, Fig. 3, H-Matrix, Data Submatrix, Parity Submatrix)
(Teitel, [0046] FIG. 4 is a flow chart that schematically illustrates a method for ECC encoding, based on efficient matrix  inversion)
(Teitel, [0047] The method begins with the ECC encoder receiving an input vector d to be encoded in accordance with an ECC code defined by a respective parity-check matrix H, at a reception step 100. In the present example, the ECC code comprises a QC-LDPC code for which H comprises zero and circulant L-by-L sub-matrices)

an encoding step of generating a codeword having an r*n parity check matrix H including an r*k data submatrix M containing k data bits and an r*r check submatrix C containing r check bits, by the processor; and 
(Teitel, Fig. 2, Memory Controller , ECC Unit 84, Processor 88, Memory Device 68, Memory Cells 72)
(Teitel, Fig. 3, H-Matrix, Data Submatrix, Parity Submatrix)
(Teitel, [0046] FIG. 4 is a flow chart that schematically illustrates a method for ECC encoding, based on efficient matrix  inversion)
(Teitel, [0047] The method begins with the ECC encoder receiving an input vector d to be encoded in accordance with an ECC code defined by a respective parity-check matrix H, at a reception step 100. In the present example, the ECC code comprises a QC-LDPC code for which H comprises zero and circulant L-by-L sub-matrices)

a decoding step of implementing an ECC including a correction circuit that receives the codeword and 
(Teitel [0028] Memory device 68 comprises a Read/Write (R/W) unit 80, which writes data values into memory cells 76 and reads data values from the memory cells. Memory controller 64 comprises an ECC unit 84, which encodes the data for storage in accordance with a certain ECC, and decodes the ECC of data that is retrieved from the memory cells. Unit 84 is controlled by a processor 88)

corrects at least some of error bits included in the codeword on the basis of a syndrome generated using the codeword and 
(Teitel, Fig. 2, Reconstructed data is output after decoding by ECC unit 84 via data output)
(Teitel, [0025],  by decoding the ECC, the decoder at the receiver reconstructs the data that was input to transmitter 24. The reconstructed data is provided as the receive output)


the parity check matrix H, by the processor, wherein r, k, and n are natural numbers, n=k+r, and r satisfies k=2.sup.r-1.
(Teitel, Fig. 3, H-Matrix, Data Submatrix, Parity Submatrix)
(Teitel, Fig. 4, steps 104-120)

As per claim 2:
Teitel further discloses:
wherein the memory device includes a DRAM cell.
(Teitel, [0027] FIG. 2 ,,, a data storage system 60 that uses error correction coding…. System 60 comprises a memory controller 64, which stores data in a memory device 68. The memory device comprises an array 72 comprising multiple memory cells 76. Array 72 may comprise any suitable type of volatile or non-volatile memory, such as, for example, Random Access Memory (RAM) or Flash memory. Alternatively, device 68 may comprise a magnetic storage device such as a Hard Disk Drive (HDD), or any other suitable storage medium. System 60)

As per claim 3:
Teitel further discloses:

wherein the processor includes: 

an encoder for receiving a message word having a length of k, and generating a codeword having an r*n parity check matrix H including an r*k data submatrix M containing k data bits and an r*r check submatrix C containing r check bits; and 
(Teitel, Fig. 2, Memory Controller , ECC Unit 84, Processor 88, Memory Device 68, Memory Cells 72)
(Teitel, Fig. 3, H-Matrix, Data Submatrix, Parity Submatrix)
(Teitel, [0046] FIG. 4 is a flow chart that schematically illustrates a method for ECC encoding, based on efficient matrix  inversion)
(Teitel, [0047] The method begins with the ECC encoder receiving an input vector d to be encoded in accordance with an ECC code defined by a respective parity-check matrix H, at a reception step 100. In the present example, the ECC code comprises a QC-LDPC code for which H comprises zero and circulant L-by-L sub-matrices)

a decoder for implementing an ECC including a correction circuit that receives the codeword and corrects at least some of error bits included in the codeword on the basis of the syndrome generated using the codeword and the parity check matrix H, wherein r, k, and n are natural numbers greater than or equal to 1, n=k+r, and k=2.sup.r-1.
(Teitel, Fig. 2, Reconstructed data is output after decoding by ECC unit 84 via data output)
(Teitel, [0025],  by decoding the ECC, the decoder at the receiver reconstructs the data that was input to transmitter 24. The reconstructed data is provided as the receive output)


As per claim 4:
As per claim 9:
Teitel further discloses:
wherein the ECC includes single error correction (SEC), and all column vectors in the parity check matrix H have nonzero binary values different from each other.
(Teitel, Fig. 2, Reconstructed data is output after decoding by ECC unit 84 via data output)
(Teitel, [0025],  by decoding the ECC, the decoder at the receiver reconstructs the data that was input to transmitter 24. The reconstructed data is provided as the receive output)

As per claim 5:
As per claim 10:
Teitel further discloses:
wherein the encoder specifies a nonzero binary row vector v having a size of r, 
classifies a column vector having a result value of 0 obtained by multiplying the row vector v, among nonzero binary column vectors having a size of r, as a first column vector, and a column vector having a result value of non-0 as a second column vector, constructs the data submatrix M to include one of the first column vectors and k−1 of the second column vectors, and constructs the check submatrix C to include r−1 of the first column vectors and one of the second column vectors.
(Teitel, Fig. 2, Memory Controller , ECC Unit 84, Processor 88, Memory Device 68, Memory Cells 72)
(Teitel, Fig. 3, H-Matrix, Data Submatrix, Parity Submatrix)
(Teitel, [0046] FIG. 4 is a flow chart that schematically illustrates a method for ECC encoding, based on efficient matrix  inversion)
(Teitel, [0047] The method begins with the ECC encoder receiving an input vector d to be encoded in accordance with an ECC code defined by a respective parity-check matrix H, at a reception step 100. In the present example, the ECC code comprises a QC-LDPC code for which H comprises zero and circulant L-by-L sub-matrices)

As per claim 6:
As per claim 11:
Teitel further discloses:
wherein the check submatrix C is a reversible matrix.
(Teitel, [0062] Table 4 below depicts the number of such summed circulant sub-matrices corresponding, for example, to the  inverse matrix C of the matrix C of Table 3 above)

As per claim 7:
As per claim 12:
Teitel further discloses:
wherein the check submatrix C is an identity matrix.
(Teitel, Fig. 3, H-Matrix, Data Submatrix, Parity Submatrix)


As per claim 13:
Teitel further discloses: 
the step of outputting the received codeword as a result value when the received codeword does not contain an error, on the basis of the syndrome.
(Teitel, Fig. 2, Reconstructed data is output after decoding by ECC unit 84 via data output)
(Teitel, [0025],  by decoding the ECC, the decoder at the receiver reconstructs the data that was input to transmitter 24. The reconstructed data is provided as the receive output)
(Teitel, [0085] … GLDPC code having 8 Kbyte code words and a code rate equal to 0.94. The underlying component codes comprise BCH(978, 1008) codes with error correction capability T=3 (i.e., each component code can correct up to three errors))

As per claim 14:
Teitel further discloses:
the step of outputting a codeword in which a 1-bit error is corrected as a result value when the received codeword contains the 1-bit error, on the basis of the syndrome.
(Teitel, Fig. 2, Reconstructed data is output after decoding by ECC unit 84 via data output)
(Teitel, [0025],  by decoding the ECC, the decoder at the receiver reconstructs the data that was input to transmitter 24. The reconstructed data is provided as the receive output)
(Teitel, [0085] … GLDPC code having 8 Kbyte code words and a code rate equal to 0.94. The underlying component codes comprise BCH(978, 1008) codes with error correction capability T=3 (i.e., each component code can correct up to three errors))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111